UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedMarch 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-138009 Hughes Network Systems, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 11-3735091 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 11717 Exploration Lane, Germantown, Maryland 20876 (Address of Principal Executive Offices and Zip Code) (301) 428-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and“smaller reporting company”in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the company is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yes xNo The number of the registrant's membership interests outstanding as ofApril30, 2010 was as follows: Class A Membership Interests: 95,000 Class B Membership Interests:3,330 Table of Contents Page PART I—FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 39 Item4T. Controls and Procedures 40 PART II—OTHER INFORMATION 42 Item1. Legal Proceedings 42 Item1A. Risk Factors 42 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item3. Defaults Upon Senior Securities 42 Item4. (Removed and Reserved) 42 Item5. Other Information 42 Item 6. Exhibits 43 SIGNATURES 44 i Table of Contents PART I—FINANCIAL INFORMATION Item1. Financial Statements HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Receivables, net Inventories Prepaid expenses and other Total current assets Property, net Capitalized software costs, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Short-term debt Accrued liabilities and other Total current liabilities Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Equity: Hughes Network Systems, LLC ("HNS") equity: Class A membership interests Class B membership interests - - Retained earnings Accumulated other comprehensive loss ) ) Total HNS' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 1 Table of Contents HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) Three Months Ended March 31, Revenues: Services revenues $ $ Hardware sales Total revenues Operating costs and expenses: Cost of services Cost of hardware products sold Selling, general and administrative Research and development Amortization of intangible assets Total operating costs and expenses Operating income Other income (expense): Interest expense ) ) Interest income Loss before income tax (expense) benefit ) ) Income tax (expense) benefit ) Net loss ) ) Net income attributable to the noncontrolling interest ) ) Net loss attributable to HNS $ ) $ ) See accompanying Notes to the Condensed Consolidated Financial Statements. 2 Table of Contents HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands) (Unaudited) HNS' Equity Class A and B Membership Retained Accumulated Other Comprehensive Noncontrolling Interests Earnings Loss Interest Total Balance at January 1, 2009 $ $ $ ) $ $ Share-based compensation - - - Comprehensive income (loss): Net income (loss) ) ) Foreign currency translation adjustments ) Unrealized gain on hedging instruments Reclassification of realized loss on hedging instruments ) Balance at March 31, 2009 $ $ $ ) $ $ Balance at January 1, 2010 $ $ $ ) $ $ Share-based compensation - - - Comprehensive income (loss): Net income (loss) ) ) Foreign currency translation adjustments ) ) Unrealized loss on hedging instruments ) ) Reclassification of realized loss on hedging instruments Unrealized gain on available-for-sale securities 2 2 Balance at March 31, 2010 $ $ $ ) $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization Amortization of debt issuance costs Share-based compensation expense Other 37 (9 ) Change in other operating assets and liabilities, net of acquisition: Receivables, net Inventories ) ) Prepaid expenses and other Accounts payable ) ) Accrued liabilities and other ) Net cash provided by operating activities Cash flows from investing activities: Change in restricted cash 88 94 Purchases of marketable securities ) - Proceeds from sales of marketable securities - Expenditures for property ) ) Expenditures for capitalized software ) ) Proceeds from sale of property - 56 Net cash used in investing activities ) ) Cash flows from financing activities: Short-term revolver borrowings - Repayments of revolver borrowings ) - Net decrease in notes and loans payable - ) Long-term debt borrowings Repayments of long-term debt ) ) Debt issuance costs ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental non-cash disclosures related to: Capitalized software and property acquired, not paid $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Organization, Basis of Presentation and Summary of Significant Accounting Policies Hughes Network Systems, LLC (“HNS” and, together with its consolidated subsidiaries, the “Company” or “we,” “us,” and “our”) was formed as a Delaware limited liability company on November12, 2004. The Limited Liability Company Agreement of Hughes Network Systems, LLC, as amended (the “LLC Agreement”) provides for two classes of membership interests. The ClassA membership interests, which have voting rights, are purchased by investors in the Company. The Class B membership interests, which do not have voting rights, are available for grant to employees, officers, directors, and consultants of the Company in exchange for the performance of services. Hughes Communications, Inc. (“HCI” or “Parent”) is the sole owner of our ClassA membership interests and serves as our managing member, as defined in the LLC Agreement. As of March31, 2010, there were 95,000 ClassA membership interests outstanding and 3,330 Class B membership interests outstanding. We are a telecommunications company that provides equipment and services to the broadband communications marketplace. We have extensive technical expertise in satellite, wireline and wireless communications which we utilize in a number of product and service offerings.In particular, we offer a spectrum of broadband equipment and services to the managed services market, which is comprised of enterprises with a requirement to connect a large number of geographically dispersed locations with reliable, scalable, and cost-effective applications, such as credit card verification, inventory tracking and control, and broadcast video. We provide broadband network services and systems to the international and domestic enterprise markets and satellite broadband Internet access to North American consumers, which we refer to as the Consumer market. In addition, we provide networking systems solutions to customers for mobile satellite, telematics and wireless backhaul systems. These services are generally provided on a contract or project basis and may involve the use of proprietary products engineered by us. We have five reportable segments, which we operate and manage as strategic business units and organize by products and services. We measure and evaluate our reportable segments based on the operating earnings of the respective segments. Our business segments include: (i)the North America Broadband segment; (ii)the International Broadband segment; (iii)the Telecom Systems segment; (iv) the HTS Satellite segment; and (v)the Corporate segment. The North America Broadband segment consists of the Consumer group, which delivers broadband internet service to consumer customers, and the Enterprise group, which provides satellite, wireline and wireless communication networks and services to enterprises. The International Broadband segment consists of our international service companies and provides managed network services and equipment to enterprise customers and broadband service providers worldwide. The Telecom Systems segment consists of the Mobile Satellite Systems group, the Telematics group, and the Terrestrial Microwave group. The Mobile Satellite Systems group provides turnkey satellite ground segment systems to mobile system operators. The Telematics group previously provided development engineering and manufacturing services to Hughes Telematics, Inc. (“HTI”). However, as a result of the unfavorable impact of the economy on the automobile industry, HTI terminated substantially all of the development engineering and manufacturing services with us in August 2009. We expect our future revenue from the Telematics group to be insignificant. The Terrestrial Microwave group provides point-to-multipoint microwave radio network systems that are used for both cellular backhaul and broadband wireless access. The HTS Satellitesegment, which is a new segment starting in 2010, consists of activities related to the development, construction and launch ofhigh throughput satellites, including our Jupiter satellite, which is currently under construction and/or the provision of satellite capacity. The Corporate segment includes our corporate offices and assets not specifically related to another business segment. Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with: (i) generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information; (ii) the instructions to Form 10-Q; and (iii) the guidance of Rule 10-01 of Regulation S-X under the Securities and Exchange Act of 1934, as amended, for financial statements required to be filed with the Securities and Exchange Commission (“SEC”). They include the assets, liabilities, results of operations and cash flows of the Company, including its domestic and foreign subsidiaries that are more than 50% owned or for which the Company is deemed to be the primary beneficiary as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (the “ASC”) 810 “Consolidation.” Entities in which the Company holds at least 20% ownership or in which there are other indicators of significant influence are generally accounted for by the equity method, whereby the Company records its proportionate share of the entities’ results of operations. Entities in which the Company holds less than 20% ownership and does not have the ability to exercise 5 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) significant influence are generally carried at cost. As permitted under Rule 10-01 of Regulation S-X, certain notes and other financial information normally required by GAAP have been condensed or omitted. Management believes the accompanying condensed consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the Company’s financial position, results of operations, and cash flows as of and for the periods presented herein. Our results of operations for the three months ended March 31, 2010 may not be indicative of our future results. These condensed consolidated financial statements are unaudited and should be read in conjunction with our audited consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. All intercompany balances and transactions with subsidiaries and other consolidated entities have been eliminated. Use of Estimates in the Preparation of the Condensed Consolidated Financial Statements The preparation of our condensed consolidated financial statements in accordance with GAAP requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Management bases its estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be affected by changes in those estimates. New Accounting Pronouncements Recently Adopted Accounting Guidance In January 2010, the FASB issued Accounting Standard Update (“ASU”) 2010-06 to improve disclosures about fair value measurements. ASU 2010-6 clarifies certain existing disclosures and requires new disclosure regarding significant transfers in and out of Level 1 and Level 2 of fair value measurements and the reasons for the transfer. In addition, ASU 2010-06 clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The amendments in ASU 2010-06 were effective for fiscal years beginning after December15, 2009, and for interim periods within those fiscal periods. The adoption of ASU 2010-06 did not have a material impact on our fair value measurements. In June 2009 and December 2009, the FASB amended ASC 810 changing certain consolidation guidance and requiring improved financial reporting by enterprises involved with variable interest entities (“VIE”). The amendments provide guidance in determining when a reporting entity should include the assets, liabilities, noncontrolling interest and results of activities of a VIE in its consolidated financial statements. The amendments to ASC 810 were effective for the first annual reporting period beginning after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. The adoption of amendments to consolidation rules did not have any impact on our disclosures relating to our VIE activity and our financial statements. Accounting Guidance Not Yet Effective In October 2009, the FASB issued ASU 2009-14 to amend ASC 605 “Revenue Recognition.” The amendments in this update change the accounting model for revenue arrangements that include both tangible products and software elements. The amendments in ASU 2009-14 will be effective for us beginning January1, 2011, with early adoption permitted. We are currently evaluating the impact these amendments will have on our financial statements when they become effective. In October 2009, the FASB issued ASU 2009-13 amending ASC 605 related to revenue arrangements with multiple deliverables. Among other things, ASU 2009-13 provides guidance for entities in determining the selling price of a deliverable and clarifies that the allocation of revenue is based on entity-specific assumptions rather than assumptions of a marketplace participant. We are currently evaluating the impact ASU 2009-13 will have on our financial statements when it becomes effective on January1, 2011. Early adoption is permitted. 6 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 2: Marketable Securities The amortized cost basis and estimated fair value of available-for-sale marketable securities are summarized as follows (in thousands): Cost Gross Unrealized Estimated Basis Gain Fair Value March 31, 2010: Municipal commercial paper $ $
